FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JANET N. WINTER,                                 No. 12-15576

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00736-KJD-PAL

 v.
                                                 MEMORANDUM*
STEARNS LENDING, INC.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Janet N. Winter appeals pro se from the district court’s judgment dismissing

her diversity action alleging state law claims arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Federal Rule of Civil Procedure 12(b)(6). In re Mortg. Elec. Registration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sys., Inc., 754 F.3d 772, 780 (9th Cir. 2014). We affirm.

      The district court properly dismissed Winter’s claim for wrongful

foreclosure because Winter failed to allege facts sufficient to show a lack of

default. See id. at 785 (“Nevada law requires that a trustor or mortgagor show a

lack of default in order to proceed with a wrongful foreclosure claim.”). Moreover,

Winter’s contention that Mortgage Electronic Registration Systems, Inc.’s

(“MERS”) involvement rendered the assignment of the deed of trust and note

invalid is foreclosed by Nevada law. See Edelstein v. Bank of N.Y. Mellon, 286
P.3d 249, 259-60 (Nev. 2012) (holding that MERS is capable of being a valid

beneficiary of a deed of trust, and that “while entitlement to enforce both the deed

of trust and the promissory note is required to foreclose, nothing requires those

documents to be unified from the point of inception of the loan”).

      The district court properly dismissed Winter’s claim for civil conspiracy to

commit wrongful foreclosure after dismissing the underlying claim. See

Eikelberger v. Tolotti, 611 P.2d 1086, 1088 & n.1 (Nev. 1980) (civil conspiracy

claim must arise from an underlying wrongful act).

      The district court properly dismissed Winter’s claim for quiet title because

Winter failed to allege facts sufficient to show good title in herself. See Breliant v.




                                           2
Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996) (“In a quiet title action,

the burden of proof rests with the plaintiff to prove good title in himself.”).

      The district court did not abuse its discretion in denying Winter’s request for

an evidentiary hearing because Nevada law does not require production of the

original note before the beneficiary may pursue non-judicial foreclosure. See Nev.

Rev. Stat. § 107.080 (statutory requirements for non-judicial foreclosure); Murphy

v. Schneider Nat’l, Inc., 362 F.3d 1133, 1139 (9th Cir. 2004) (standard of review).

      We reject Winter’s contentions concerning judicial bias.

      AFFIRMED.




                                           3                                      12-15576